DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 11, 12, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 11, 12, and 15-21 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, and 15. Claim 1 includes a thermal management device comprising: a single contiguous component comprising: a first portion made of a first thermally conductive plastic; and a second portion being made of a second thermally conductive plastic, the second thermally conductive plastic being different than the first thermally conductive plastic, wherein the second portion has a greater hardness than the first portions wherein the thermal management device is a battery housing, and wherein the first portion is a cylindrical interface configured to abut a battery supported by the battery housing, and wherein the second portion surrounds the first portion in combination with all other elements of the base claim. Claims 2-7, 11, and 12 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 15 includes an electronic device comprising: a heat generating component; and a heat sink that is a single contiguous component comprising: a first portion made of a first thermally conductive plastic; and a second portion made of a second thermally conductive plastic, the second thermally conductive plastic being different than the first thermally conductive plastic wherein the first thermally conductive plastic includes a first thermoplastic polymer, and the second thermally conductive plastic includes a second thermoplastic polymer, the second thermoplastic polymer being different than the first thermoplastic polymer, wherein the first thermoplastic polymer of the first thermally conductive plastic is adhered to the second thermoplastic polymer of the second thermally conductive plastic, wherein the first thermally conductive plastic includes first fillers, and the second thermally conductive plastic includes the first fillers at a different weight percentage than the first thermally conductive plastic, or includes second Claims 16-21 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841